NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                       IN THE DISTRICT COURT OF APPEAL

                                       OF FLORIDA

                                       SECOND DISTRICT

ANDRE TREMAYNE HODGE,            )
                                 )
           Appellant,            )
                                 )
v.                               )               Case No. 2D17-1389
                                 )
STATE OF FLORIDA,                )
                                 )
           Appellee.             )
________________________________ )


Opinion filed November 7, 2018.

Appeal from the Circuit Court for
Hillsborough County; Michelle Sisco,
Judge.

Andre Tremayne Hodge, pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee, and C. Todd Chapman,
Assistant Attorney General, Tampa,
for Appellee.


PER CURIAM.


             Affirmed.


LaROSE, C.J., and NORTHCUTT and ROTHSTEIN-YOUAKIM, JJ., Concur.